DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 6, the recitation, “a first splitter for splitting the feed stream into the first portion and a second portion prior to any heat exchange” introduces new matter since the scope of the recitation includes a wide exclusion and there is no support for an exclusion that no heat exchange may occur before the recited splitting.  For example, there is no support that the natural gas cannot experience at least heat exchange with the environment prior to the recited splitter.

Claims 6, 18-20, 22, 29, 30, 32, 33, 35-38, 43, 45, 46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 6, the recitation, “into the first portion and a second portion prior to any heat exchange” is indefinite since it is not clear what heat exchange is and is not included in the recitation and there is no support for an exclusion of any exchange before the splitting.  Therefore, it is not clear what location is and is not included in the recitation since it cannot be determined what heat exchange is referenced.  For example, there is at least heat exchange with the environment prior to the recited splitter and therefore it is unclear how this would be interpreted.
	In regard to claim 18, the recitation, “into the first portion and a second;” is indefinite as there is no antecedent basis for the first portion.  Further, there is no discerning what “a second” is.
	In regard to claim 39, the recitation, “a first portion” is indefinite for reintroducing anew “a first portion” and it is not clear how to interpret the portions.
In regard to claim 42, the recitation, “wherein the at least a first portion of the feed stream undergoes heat exchange in the first heat exchanger with each of the recycled portion of the residue gas stream, and the first set other streams.” is indefinite for reintroducing anew “a first portion” and it is not clear how to interpret the portions.  Further, the recitation is redundant to the recitations of claim 1, which already requires the first heat exchanger heat exchanging the recited streams and therefore it is unclear what is further required structurally by the recitation.  Further, it is not clear how to interpret the comma.
In regard to claim 44, the recitation, “wherein the second set of other streams comprises the recycled portion of the residue gas stream after the first heat exchanger, a first portion of the first bottoms stream and a first portion of the first overhead stream” is indefinite for many reasons including that it appears to be entirely redundant to the recitations of claim 1.  Further, the recitation, “a first portion of the first bottoms stream and a first portion of the first overhead stream” is indefinite for reintroducing “a first portion” anew and it is not clear how to interpret the portions.
In regard to claim 46, the recitation, “the cooling steps” is unclear and indefinite since it is not clear what cooling steps are being referenced.  Further the recitation, “a first heat exchanger” reintroduces the first heat exchanger and it is unclear whether this is the same heat exchanger previously recited or another.  Further, the recitation appears to be redundant to the recitations of claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 13, 15, 16, 18-20, 30, 32, 33, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 5,568,737).
In regard to claim 1, Campbell discloses a system (as shown in Fig. 4) for processing a feed stream (21) comprising methane, ethane, propane, and other components (Table IV, Col. 1, line 15-25) in an ethane retention mode (ethane is retained in the NGL product - Table IV) to produce an NGL product stream (30b) and a residue gas stream (39d), the system comprising: 
at least one compressor (18, 20);
a first separator (14) wherein the feed stream (21) is separated into a first overhead stream (24) and a first bottoms stream (28); 
a fractionation column (19) wherein the first overhead stream (24) and first bottoms stream (28, Col. 6 lines 33-38) are separated into a second overhead stream (39) and a second bottoms stream (30), wherein the residue gas stream (39d) comprises the second overhead stream (39) and the NGL product stream (30b) comprises the second bottoms stream (30); 
a first heat exchanger (43, 10, 13) for cooling at least a first portion of the feed stream (22) prior to the first separator (14) and a recycled portion (42) of the residue gas stream (39d) through heat exchange with a first set of other streams (see below); 
a second heat exchanger (33, 15) for warming the second overhead stream (39) prior to the first heat exchanger (43, 10, 13) through heat exchange with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (39) after the second heat exchanger (33, 15) and a first side stream (see side stream to portion 13) withdrawn from a lower portion of the fractionation column (19); and wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (39d) after the first heat exchanger (43, 10, 13), a first portion (28 stream to 26) of the first bottoms stream (28) and a first portion (25) of the first overhead stream (24).
Regarding claim 3, Campbell discloses a first mixer (intersection of 28, 25) for combining the first portion (28 to 26) of the first bottoms stream (28) and the first portion (25) of the first overhead stream (24) prior to the second heat exchanger (33, 15).
Regarding claim 6, Campbell discloses a first splitter (intersection of 21, 22, 23) for splitting the feed stream (21) into the first (22) and a second portion (23) prior to heat exchange in the first heat exchanger (43, 10, 13) and a first mixer (intersection of 21a, 22b, 23c) for combining the first (22b) and second portions (23c) prior to feeding the first separator (14).
Regarding claim 13, Campbell discloses the first side stream (to portion 13) is returned to the fractionation column (19) after heat exchange (in 13) at a location lower than a withdrawal location (see Fig. 4).
Regarding claim 15, Campbell discloses an entirety of the second overhead stream (39) passes through the first heat exchanger (43, 10, 13) and second heat exchangers (33, 15).
In regard to claim 16, Campbell teaches that there is no heat exchange between only the second overhead stream (39) and the recycled portion (42) of the residue gas stream (39d) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 33, 15 which includes the first overhead and first bottoms stream as well as the recycled portion; further note there is other heat exchange in the system as well).
Regarding claims 35-36, Campbell discloses the NGL product stream (30b) comprises 80% or more of the ethane (Table 4, see 97.21% recovery of ethane) from the feed stream (21).

In regard to independent claim 18, Campbell discloses a method (as shown in Fig. 4 at least) for processing a feed stream (21) comprising methane, ethane, propane, and other components (Table IV, Col. 1, line 15-25) in an ethane retention mode (ethane is retained in the NGL product - Table IV) to produce an NGL product stream (30b) and a residue gas stream (39d), the method comprising: 
splitting the feed stream (21) into a first portion (22) and a second portion (23);
combining the first (22) and the second (23) portions of the feed stream (21);
separating the combined feed stream (21a) in a first separator (14) into a first overhead stream (24) and a first bottoms stream (28); 
separating the first overhead stream (24) and the first bottom stream (28) in a fractionation column (19) (Col. 6 lines 33-38) into a second overhead stream (39) and a second bottoms stream (30), wherein the residue gas stream (39d) comprises the second overhead stream (39) and the NGL product stream (30b) comprises the second bottoms stream (30); 
cooling the first portion (22) of the feed stream (21) prior to the combining step and a recycled portion (42) of the residue gas stream (39d) through heat exchange in a first heat exchanger (43, 10, 13) with a first set of other streams (see below); 
warming the second overhead stream (39) prior to the first heat exchanger (43, 10, 13) through heat exchange in a second heat exchanger (33, 15) with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (39) after the second heat exchanger (33, 15) and a first side stream (see side stream to portion 13) withdrawn from the fractionation column (19).
In regard to claim 19, Campbell teaches that the second set of other streams comprises the recycled portion (42) of the residue gas stream (39d) after the first heat exchanger (43, 10, 13), a first portion (28 stream to 26) of the first bottoms stream (28) and a first portion (25) of the first overhead stream (24).
Regarding claim 20, Campbell teaches combining the first portion (28 to 26) of the first bottoms stream (28) and the first portion (25) of the first overhead stream (24) prior to the second heat exchanger (33, 15).
Regarding claim 30, Campbell discloses the first side stream (to portion 13) is returned to the fractionation column (19) after heat exchange (in 13) at a location lower than a withdrawal location (see Fig. 4).
Regarding claim 32, Campbell discloses an entirety of the second overhead stream (39) passes through the first heat exchanger (43, 10, 13) and second heat exchangers (33, 15).
In regard to claim 33, Campbell teaches that there is no heat exchange between only the second overhead stream (39) and the recycled portion (42) of the residue gas stream (39d) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 33, 15 which includes the first overhead and first bottoms stream as well as the recycled portion; further note there is other heat exchange in the system as well).
Regarding claims 37-38, Campbell discloses the NGL product stream (30b) comprises 80% or more of the ethane (Table 4, see 97.21% recovery of ethane) from the feed stream (21).

Claims 39, 40, 42, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US 2010/0011810).
In regard to claim 39, Mak discloses a system (see whole disclosure; Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 11, 26, 28) in an ethane retention mode (“ethane recovery”, para. 26) to produce an NGL product stream (“NGL” 25) and a residue gas stream (31), the system comprising: 
at least one compressor (71);
a first separator (52) wherein the feed stream (1) is separated into a first overhead stream (3) and a first bottoms stream (4); 
a fractionation column (58) wherein the first overhead stream (3) and first bottoms stream (4) are separated into a second overhead stream (16) and a second bottoms stream (25), wherein the residue gas stream (31) comprises the second overhead stream (16) and the NGL product stream (“NGL” 25) comprises the second bottoms stream (25); 
a first heat exchanger (51) for cooling at least a first portion of the feed stream (1) prior to the first separator (52) and a recycled portion (42) of the residue gas stream (31) through heat exchange with a first set of other streams (see below); 
a second heat exchanger (56) for warming the second overhead stream (16) prior to the first heat exchanger (51) through heat exchange with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (16) after the second heat exchanger (56) and a first side stream (18 or 30) withdrawn from a lower portion of the fractionation column (58); and 
wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (31) after the first heat exchanger (51), a first portion (6) of the first bottoms stream (4) and a first portion (10) of the first overhead stream (3) (as fluid of 6 is heat exchanged in 56);
wherein the first heat exchanger (51) consists of a single heat exchanger (see Fig . 1 and structure heat exchanging the identified streams) for simultaneous heat exchange between the at least the first portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).
In regard to claim 40, Mak teaches that the second heat exchanger (56) consists of a single heat exchanger for simultaneous heat exchange between the second overhead stream (16) prior to the first heat exchanger (51) and the second set of other streams (see above).  
In regard to claim 42, Mak teaches that the at least the first portion of the feed stream (1) undergoes heat exchange in the first heat exchanger (51) with each of the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).  
In regard to claim 44, Mak teaches that the second heat exchanger (56) consists of a single heat exchanger (see fig. 1) for simultaneous heat exchange between the second overhead stream (16) prior to the first heat exchanger (51) and the second set of other streams (see above), and wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (31) after the first heat exchanger (51), a first portion (6) of the first bottoms stream (4) and a first portion (10) of the first overhead stream (3)(as fluid of 6 is heat exchanged in 56 eventually).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, 17, 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,568,737) and in view of Mak (US 2010/0011810).
Regarding claims 5 and 22, Campbell discloses a third heat exchanger (12) to cool a second portion (23) of the feed stream (21).  Campbell does not appear to explicitly teach supplying external refrigerant to the third heat exchanger (12).  However, Mak teaches supplying external refrigerant (para. 27, 28) to a feed gas heat exchanger (51) to cool the feed stream (1).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the heat exchanger (12) with an external refrigerant to aide in cooling at least a portion of the feed stream with greater flexibility as taught by Mak for the purpose of providing a wider range of cooling capability.
In regard to claim 12, 29, Campbell teaches a fourth heat exchanger (11) for cooling the second portion (23) of the feed stream (21), prior to the third heat exchanger (12), through heat exchange with a liquid stream (30) from a bottom portion of the fractionation column (19).
Regarding claim 17, Campbell fails to disclose the feed stream comprises less than 0.14% CO2 and that the residue stream comprises 2% or less CO2.  However, official notice is taken that natural gases routinely have compositional variety and for those feed gases not having CO2, providing products without CO2 would be more than just ordinary and routine, but inherent.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Campbell to operate upon feed streams with no CO2 and therefore have none in its products for the purpose of profiting from gases with no CO2 therein.

Claim(s) 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0011810) in view of Campbell (US 5568737).
In regard to claims 39, 41, Mak discloses a system (see whole disclosure; Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 11, 26, 28) in an ethane retention mode (“ethane recovery”, para. 26) to produce an NGL product stream (“NGL” 25) and a residue gas stream (31), the system comprising: 
at least one compressor (71);
a first separator (52) wherein the feed stream (1) is separated into a first overhead stream (3) and a first bottoms stream (4); 
a fractionation column (58) wherein the first overhead stream (3) and first bottoms stream (4) are separated into a second overhead stream (16) and a second bottoms stream (25), wherein the residue gas stream (31) comprises the second overhead stream (16) and the NGL product stream (“NGL” 25) comprises the second bottoms stream (25); 
a first heat exchanger (51) for cooling at least a first portion of the feed stream (1) prior to the first separator (52) and a recycled portion (42) of the residue gas stream (31) through heat exchange with a first set of other streams (see below); 
a second heat exchanger (56) for warming the second overhead stream (16) prior to the first heat exchanger (51) through heat exchange with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (16) after the second heat exchanger (56) and a first side stream (18 or 30) withdrawn from a lower portion of the fractionation column (58); and 
wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (31) after the first heat exchanger (51), a first portion (10) of the first overhead stream (3);
wherein the first heat exchanger (51) consists of a single heat exchanger (see structure heat exchanging the identified streams) for simultaneous heat exchange between the at least the first portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).
Mak teaches most of the claim limitations but does not explicitly teach a first mixer for combining a first portion of the first bottoms stream (4) and the first portion (10) of the first overhead stream (3) prior to the second heat exchanger (56).  However, such is old and well known in the art for providing effective distribution of components to a fractionation column.  Campbell teaches a system for processing a feed stream (21), the system having a first mixer (see combination of 28 and 25) for combining a first portion (28) of a first bottoms stream (28) and a first portion (25) of a first overhead stream (24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the first mixer of Campbell, as described, for the purpose of providing more desirable distribution of components to the column to achieve improved separation performance and reduced power requirements (column 12, line 30-50). 
It is rehearsed that this modification provides the second set of other streams with a first portion (per campbell’s teachings of portion of 28 combining with 25) of the first bottoms stream (4) in combination with stream (10) to the second heat exchanger (56).
In regard to claim 40, Mak teaches that the second heat exchanger (56) consists of a single heat exchanger (see figure 1) for simultaneous heat exchange between the second overhead stream (16) prior to the first heat exchanger (51) and the second set of other streams (see above).  
In regard to claim 42, Mak teaches that the at least the first portion of the feed stream (1) undergoes heat exchange in the first heat exchanger (51) with each of the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).  
In regard to claim 44, Mak, as modified, teaches that the second heat exchanger (56) consists of a single heat exchanger (see fig. 1) for simultaneous heat exchange between the second overhead stream (16) prior to the first heat exchanger (51) and the second set of other streams (see above), and wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (31) after the first heat exchanger (51), the first portion (6) of the first bottoms stream (4) and the first portion (10) of the first overhead stream (3) due to the modification described above wherein the first portion (6) is combined with the first portion (10).

In regard to claim(s) 43, 45, Mak discloses a method (Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 11, 26, 28) in an ethane retention mode (“ethane recovery”, para. 26) to produce an NGL product stream (NGL 25) and a residue gas stream (31), the method comprising: 
separating the feed stream (2) in a first separator (52) into a first overhead stream (3) and a first bottoms stream (4); 
separating the first overhead stream (3) and the first bottom stream (4) in a fractionation column (58) into a second overhead stream (58) and a second bottoms stream (25), wherein the residue gas stream (31) comprises the second overhead stream (16) and the NGL product stream (NGL 25) comprises the second bottoms stream (25); 
cooling at least a first portion (part of 1) of the feed stream (1) and a recycled portion (42) of the residue gas stream (31) through heat exchange in a first heat exchanger (51) with a first set of other streams (see below); 
warming the second overhead stream (16) prior to the first heat exchanger (51) through heat exchange in a second heat exchanger (56) with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (16) after the second heat exchanger (56) and a first side stream (18 or 30) withdrawn from the fractionation column (58);
wherein the first heat exchanger (51) consists of a single heat exchanger (see structure exchanging heat with the identified streams) for simultaneous heat exchange between the first portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).
It is noted that Mak teaches that the first heat exchanger (51) consists of a single heat exchanger (see structure in fig.1) for simultaneous heat exchange between at least a portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).  
Mak does not explicitly teach the splitting and combining steps, as claimed.  However, performing splitting of the feed gas is well known for providing heat exchange with the feed gas to several other streams and locations as taught by Campbell.  Campbell teaches splitting a natural gas feed stream (21) into a first portion (22) and a second portion (23); combining the first (22) and the second (23) portions of the feed stream (21) to form a combined stream (21a) prior to a separation step (see 14).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the splitting and combining steps for the purpose of providing heat exchange of the feed gas to various other process streams at different temperatures to improve the efficiency of the process by obtaining the needed heat exchange with several available fluids.

Mak, as modified above, teaches most of the claim limitations but does not explicitly teach a first mixer for combining a first portion of the first bottoms stream (4) and the first portion (10) of the first overhead stream (3) prior to the second heat exchanger (56).  However, such is old and well known in the art for providing effective distribution of components to a fractionation column.  Campbell teaches a system for processing a feed stream (21), the system having a first mixer (see combination of 28 and 25) for combining a first portion (28) of a first bottoms stream (28) and a first portion (25) of a first overhead stream (24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the first mixer of Campbell, as described, for the purpose of providing more desirable distribution of components to the column to achieve improved separation performance and reduced power requirements (column 12, line 30-50).  It is rehearsed that this modification provides the second set of other streams with a first portion (per campbell’s teachings of portion of 28 combining with 25) of the first bottoms stream (4) in combination with stream (10) to the second heat exchanger (56).
	In regard to claim 46, it is rehearsed that the modification of Mak provides that the cooling step in the first heat exchanger (51) cools the first portion (see 22 from Campbell) of the feed stream (1) with each of the recycled portion (42) of the residue gas stream (31) and the first set of other streams (see above).



Claim(s) 43, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0011810) in view of Gray (4155729).
In regard to claim 43, Mak discloses a method (Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 11, 26, 28) in an ethane retention mode (“ethane recovery”, para. 26) to produce an NGL product stream (NGL 25) and a residue gas stream (31), the method comprising: 
separating the feed stream (2) in a first separator (52) into a first overhead stream (3) and a first bottoms stream (4); 
separating the first overhead stream (3) and the first bottom stream (4) in a fractionation column (58) into a second overhead stream (58) and a second bottoms stream (25), wherein the residue gas stream (31) comprises the second overhead stream (16) and the NGL product stream (NGL 25) comprises the second bottoms stream (25); 
cooling at least a first portion (part of 1) of the feed stream (1) and a recycled portion (42) of the residue gas stream (31) through heat exchange in a first heat exchanger (51) with a first set of other streams (see below); 
warming the second overhead stream (16) prior to the first heat exchanger (51) through heat exchange in a second heat exchanger (56) with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (16) after the second heat exchanger (56) and a first side stream (18 or 30) withdrawn from the fractionation column (58);
wherein the first heat exchanger (51) consists of a single heat exchanger (see structure exchanging heat with the identified streams) for simultaneous heat exchange between the first portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).
It is noted that Mak teaches that the first heat exchanger (51) consists of a single heat exchanger (see structure in fig.1) for simultaneous heat exchange between at least a portion of the feed stream (1), the recycled portion (42) of the residue gas stream (31), and the first set of other streams (see above).  
Mak does not explicitly teach the splitting and combining steps, as claimed.  However, performing splitting of the feed gas is well known for providing heat exchange with the feed gas to several other streams and locations as taught by Gray.  Gray teaches splitting a natural gas feed stream (2) into a first portion (4) and a second portion (8); combining the first (4) and the second (8) portions of the feed stream (2) to form a combined stream (24) prior to a separation step (see 26).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the splitting and combining steps for the purpose of providing heat exchange of the feed gas to various other process streams at different temperatures to improve the efficiency of the process by obtaining the needed heat exchange with several available fluids.
	In regard to claim 46, it is rehearsed that the modification of Mak provides that the cooling step in the first heat exchanger (51) cools the first portion (see above) of the feed stream (1) prior to the combining step (see above) with each of the recycled portion (42) of the residue gas stream (31) and the first set of other streams (see above).
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0011810) in view of Gray (4155729) and further in view of Campbell (US 5568737)
Mak, as modified, teaches most of the claim limitations but does not explicitly teach a first mixer for combining the first portion of the first bottoms stream and the first portion of the first overhead stream prior to the second heat exchanger (56).  However, such is old and well known in the art for providing effective distribution of components to a fractionation column.  Campbell teaches a system for processing a feed stream (21), the system having a first mixer (see combination of 28 and 25) for combining a first portion (28) of a first bottoms stream (28) and a first portion (25) of a first overhead stream (24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the first mixer of Campbell, as described, for the purpose of providing more desirable distribution of components to the column to achieve improved separation performance and reduced power requirements (column 12, line 30-50). 

Response to Arguments
Applicant’s arguments filed on 4/20/22 have been fully considered but are not persuasive. 
	Applicant's argument (page 7-8) is an allegation that the splitting claimed in claim 6 is before the heat exchange in heat exchangers 20, 40, 110 and that therefore the scope of the recitation is supported.  In response, the examiner disagrees as “any heat exchange” does not encompass just the identified heat exchangers, but includes heat exchange with the environment and there is no support for this scope.  Therefore the language is considered unsupported.
	Applicant's argument (page 8) is an allegation that those of ordinary skill in the art “would understand what is meant”.  
In response, the allegation is without support and therefore unpersuasive. 
Applicant's argument (page 18) is an allegation that claim 18 has been amended.  In response, the examiner communicates encouragement at amendment to overcome the 112 issues.  The amendment appears to be errant as indicated above.
Applicant's argument (page 9) is a statement of agreement with the rejection’s interpretation of “heat exchanger”.  In response, agreement is noted.  
Applicant's argument (page 9) is an allegation that the claims require that the first portion of the feed stream heat exchange each of the other three recited streams prior to the feed stream being separated in the first separator.  
In response, the allegation is unpersuasive as the recitation of claim 1 merely limits the location of the first portion to the separator and does not limit the location of the other streams. Also claim 1 is a system claim and is fully met by the structure of the first heat exchanger identified in the rejection.  Lastly, while the claims recite that the first heat exchanger cools the first portion of the feed stream prior to the first separator, the claims do not limit how the first set of other streams interact with the first heat exchanger, therefore the allegation is unpersuasive.
The examiner further directs the applicant to the rejections of the new claims which shows that providing the first heat exchanger and second heat exchanger as singular heat exchangers is known and obvious in the art.
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 25, 2022